Citation Nr: 1545437	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-21 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1986 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued July 2010 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

When completing her substantive appeal in May 2013, the Veteran requested to participate in a Board hearing to be conducted at the local RO before a member of the Board (a "Travel Board" hearing).  The RO accordingly notified her in August 2013 that she would be scheduled to participate in such a hearing.  In July 2015, the Veteran was notified of the date and time of the hearing, which was scheduled to take place August 2015.

Prior to this hearing date, the Veteran contacted VA and requested that her hearing be rescheduled, as she was required to work on the date and time for which it was scheduled, and she would be unable to attend.  A statement from the Veteran's representative was also submitted August 2015 and it confirmed that the Veteran was unable to attend the hearing due to work.  It requested that the hearing be rescheduled and also, that in the future the hearing be scheduled for a Friday, if possible, as the Veteran works Monday through Thursday.

Because the Veteran has not yet been afforded a Board hearing, and in order to afford the Veteran every opportunity to substantiate her claim, the Board finds that a remand is warranted to schedule the Veteran for a Travel Board hearing, according to her request.  See 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran to participate in a Travel Board hearing at the earliest opportunity, to be conducted at the RO.  The Veteran has requested that, if possible, the hearing be scheduled for a Friday.  Notify the Veteran in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

